DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-21 have been canceled and claims 22-39 have been added; as a result, claims 22-39 are currently pending in the present application with claims 22 and 36 being independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 December 2019 has been considered by the examiner.
Specification
The use of the term Hololens (see for instance, pages 1 and 9), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Drawings
The drawings are objected to because:
Fig. 3: The boxes in fig. 3 should be labeled
Fig. 4F: It appears that 420 should be labeled 420’, on page 16, paragraph 1. 470’ does not appear to be described in the disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-27, 33-35, 38, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites prior to the step of acquiring, further comprising a preliminary step of adjusting the three-dimensional virtual object.” The step of acquiring in claim 22 recites acquiring, by an image acquisition module, a real-world image on which a real object and at 
Fig. 2 shows the steps of an adjustment of a three-dimensional virtual object, as performed during step E01 described with reference to Fig. 1.

In a first step E11 a real-world image is acquired, in a step E12 at least a portion of the marker is detected, in a step E13, and the three-dimensional virtual object 1 is then placed in step E14. 

The steps E11, E12, E13 and E14 are analogous to steps E02, E03, E04 and E0S, respectively, described with reference to Fig. 1.

Subsequently, the three-dimensional virtual object is displayed during step E15 (this display can comprise that of the real-world image acquired). The three-dimensional virtual object can be displaced having a low opacity, such that a user can easily see whether the virtual object is actually overlaid, in the virtual world, on the real object in the real world.

This display is implemented from the viewpoint of the image acquisition module used for
acquiring the real-world image.

During a step E16, a user command is received for adjusting the three-dimensional virtual object. This adjustment may comprise a displacement, in the virtual world, of the three-dimensional virtual object, or a deformation of the three-dimensional virtual object in the virtual world.

It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure how the virtual is adjusted prior to image being acquired.  As set forth in the disclosure, the step of adjusting the marker includes acquiring an image of the real-world and at least a portion of the marker. The examiner respectfully requests the applicant explain the scope of the claim language. For the purposes of further examination, the examiner is interpreting the claim along the lines of fig. 2 – namely, that user can adjust the three-dimensional virtual object in one frame that is subsequently used in other frames.
Claim 25 depends upon claim 24 and does not cure the noted deficiency and is also accordingly rejected using substantially similar rationale as to that of claim 24.

Claim 27 depends upon claim 26 and is accordingly also rejected using substantially similar rationale as to that of claim 26.
Claim 32 recites “the step of detecting the marker involves detecting the marker provided on a mobile support, and the marker provided on the mobile support is linked to the real object.” While a mobile support (referenced primarily as support in the corresponding disclosure and discussed with respect to fig. 4) is shown in fig. 4, in the context of the claims a mobile support is unclear both in terms of the plain and ordinary meaning of a mobile support on which the marker is provided and when interpreted in light of the corresponding disclosure.  The examiner respectfully requests the applicant clarify the scope of the claimed limitation. For the purposes of further examination, the examiner is interpreting a mobile support as the item upon which the marker is provided. 
Claims 33-35 depend upon claim 32 and do not cure the noted deficiency and are also accordingly rejected using substantially similar rationale as to that of claim 32.
Claim 33 recites “wherein the mobile support is flexible and the step of detecting the marker on the mobile support involves attaching the mobile support to an object.” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure, how the step of detecting the marker involves attaching the mobile support to the object. The step of detecting occurs after the real-
Claim 34 depends upon claim 33 and do not cure the noted deficiency and is also accordingly rejected using substantially similar rationale as to that of claim 33.
Claim 34 recites “wherein, when the step of detecting the marker involves the marker being visualized around the real object.” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure a) the use of when in the context of the claim language. It would seem that the applicant is attempting to either claim when/during the detection step, something happens or when should be removed such that the claim recites wherein the step of detecting the marker involves the marker being visualized around the real object; and b) is it the marker that surrounds the real object as set forth in the first paragraph of page 6 or is the marker visualized around the real object – such as highlighting a detected object?  The examiner respectfully requests the applicant clarify the scope of the aforementioned claim language.
Claim 35 recites “wherein the mobile support is rigid and the step of detecting the marker on the mobile support involves attaching the mobile support to an object.” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure, how the step of detecting the marker involves attaching the mobile support to the object. The step of detecting occurs after the real-world image of the object has been acquired – thus it is unclear as to how a portion of the marker linked to the real world object in the previous step is acquired if the mobile support has not yet been attached to an object and if the object is a real object or a virtual object. Is the attachment to a virtual object 
Claim 38 recites “a kit comprising: information for obtaining a computer program according to claim 36, and a real object provided with a marker that is configured to be used for carrying out a method, the method including…”  It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure what exactly constitutes the kit and how that reconciles with the steps of the method and the computer program.  The computer program is with respect to claim 36 which performs many of the same steps that are listed in the method.  In addition, the disclosure appears to set forth a specific configuration for the object.  It is not clear if the applicant is intending to claim a specific real object or if the real object with a marker can be any marker provided the user downloads an application to execute the method (such as by placing a marker in a given structure in a room).  The examiner respectfully requests the applicant clarify the scope of the claim limitation.
Claim 39 recites a kit comprising information for obtaining a computer program according to claim 36, and a receptacle for receiving a real object on which a marker is provided, the marker being used for carrying out a method, the method…” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure what exactly constitutes the kit and how that reconciles with the steps of the method and the computer program.  The computer program is with respect to claim 36 which performs many of the same steps that are listed in the method.  In addition, the disclosure appears to set forth a specific configuration for the object and receptacle.  It is not clear if the applicant is intending to claim a generic receptacle for a real object or if the receptacle is any object upon which the real object resides. The examiner respectfully requests the applicant clarify the scope of the claim limitation.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 37 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 37 is directed to a computer program comprising instructions for executing the steps of a method according to claim 22, the program being configured to be executed by a computer. 
Since the specification does not exclude embedding the program product on transitory propagating signals from being included in the computer-readable storage media, the broadest reasonable interpretation consistent with the specification and state-of-the-art, at the time of the invention, would cover the program product being embedded on both non-transitory tangible media (e.g., RAM, ROM, hard drive) and transitory propagating signals (e.g., carrier waves, signals) per se. Transitory propagating signals do not fall within the definition of a process, machine, manufacture or composition of matter and therefore must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter (See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.). The examiner suggests amending the claim to exclude transitory propagating signals, by adding a modifier, such as non-transitory to the claimed medium.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 22-32 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arrasvuori (US PG Publication 2008/0071559) in view of Nicholas et al. (US PG Publication 2014/0247279).
Claim 22, Arrasvuori teaches a method for applying texture in augmented reality (The scene is altered to create an augmented scene by changing the appearance of one or more surfaces, such as a wall, see for instance, paragraph 47 and fig. 4A), comprising:
acquiring, by an image acquisition module, a real-world image on which a real object and at least a portion of a marker linked to the real object are visible (An image of the real object (such as a window), along with one or more markers can be captured, see for instance, paragraphs 48, 49, 54-56 and 58and figs. 4-6);
detecting the at least one portion of the marker in the real-world image (Client software…determines the size and orientation of the marker relative to the device, see for instance, paragraph 54);
registering a virtual world with respect to the real world, on the basis of the detection of the at least one portion of the marker (Generally, the use of markers or reference points enable the device to correlate (register) images seen through a device camera with features of the real world…assuming the device can derive geometric data that describes the local environment, then the device can superimpose graphical objects and overlays in the image so that a realistic simulation of the tangible objects of interest can be presented to the user, see for instance, paragraph 58);
placing a three-dimensional virtual object in the registered virtual world, such that a virtual object is substantially overlaid, in the virtual world, on the real object in the real world (The real window in a scene can be replaced by a simulated window (virtual 3D graphics), see for instance, paragraph 48 and fig. 4);
applying a texture on the three-dimensional virtual object, displaying at least the texture applied to the three-dimensional virtual object, the display being performed from a viewpoint in the virtual world that corresponds to the position of the image acquisition module in the real world (Different textures, effects can be overlaid upon the virtual object, such as rendering window panes over the glass as a surface feature, see for instance, paragraph 48 and fig. 4); and
displaying the real-world image, the texture applied to the three-dimensional virtual object being displayed in such a manner to be overlaid on the real-world image being displayed (see for instance, paragraphs 47-49 and fig. 4. A graphical representation of the object is overlaid on a display of the camera view of the room so that it appears the object is located in the desired location, see for instance, paragraph 49. The scene is altered to create an augmented scene by changing the appearance of one or more surfaces, such as a wall, see for instance, paragraph 47 and fig. 4A).
Arrasvuori does not appear to explicitly state that the virtual objects are part of a virtual model/world.
In the same art of augmented reality, Nicholas teaches that a virtual model can be registered with the real world and that the virtual model can include different interior features of a building, such as a wall, doors, windows, furniture, wall-hangings, and the like, see for instance, paragraph 26. The user can make adjustments to the virtual model with respect to the real-world in order to facilitate alignment, see for instance, paragraph 27 and 30. Once the user is satisfied with the alignment, they can lock-in the changes, see for instance, paragraph 30. The system can update the coordinates of the virtual model and use the human-corrected position and orientation to align the virtual model with objects in the real-environment, see for instance, paragraph 30. Visual markers can be placed in the environment that aid in the 
It would have been obvious to one of ordinary skill in the art having the teachings of Arrasvuori and Nicholas in front of them before the effective filing date of the claimed invention to incorporate augmented reality registration as taught by Nicholas into Arrasvuori’s augmented reality system, as having a virtual model of the environment and being able to adjust the virtual model with respect to the real-world, such as described by Nicholas was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Arrasvuori. 
The modification of Arrasvuori with Nicholas would have explicitly allowed the virtual objects to be part of a virtual world/model and for the virtual world to be registered with respect to the real world, on the basis of the detection of the at least one portion of the marker.
The motivation for combining Arrasvuori with Nicholas would have been to improve the user experience, enhance functionality and to increase system and design flexibility, see for instance, Nicholas, paragraphs 3-5.
Regarding claim 23, Arrasvuori in view of Nicholas teach the method according to claim 22 and further teach wherein the three-dimensional virtual object is selected from a library of three-dimensional virtual objects (The user can select the object from a library of 3D objects, see for instance, Arrasvuori, paragraphs 38, 39, 45 and 47-49 and fig. 4). The motivation to combine Arrasvuori and Nicholas is the same as that which was set forth in claim 22.
Regarding claim 24, Arrasvuori in view of Nicholas teach the method according to claim 22 and further teach prior to the step of acquiring, further comprising a preliminary step of adjusting the three-dimensional virtual object (The user can manually change the size of the 3D object to fit the object correctly to the real world…similar controls may be provided for rotation, skew, perspective, color balance, brightness, etc, see for instance, Arrasvuori, 
Regarding claim 25, Arrasvuori in view of Nicholas teach the method according to claim 24 and further teach wherein the adjusting step is implemented by receiving a command from a user (The user can manually change the size of the 3D object to fit the object correctly to the real world…similar controls may be provided for rotation, skew, perspective, color balance, brightness, etc, see for instance, Arrasvuori, paragraph 44. The user can make adjustments to the virtual model with respect to the real-world in order to facilitate alignment, see for instance, Nicholas, paragraph 27 and 30. Once the user is satisfied with the alignment, they can lock-in the changes, see for instance, Nicholas, paragraph 30. The system can update the coordinates of the virtual model and use the human-corrected position and orientation to align the virtual model with objects in the real-environment, see for instance, Nicholas, paragraph 30). The motivation to combine Arrasvuori and Nicholas is the same as that which was set forth in claim 22.
Regarding claim 26, Arrasvuori in view of Nicholas teach the method according to claim 22, wherein the step of detecting the at least one portion of the marker includes detecting a predefined number of particular points of the marker (see for instance, Arrasvuori, paragraphs 43 and 53). The motivation to combine Arrasvuori and Nicholas is the same as that which was set forth in claim 22.
Regarding claim 27, Arrasvuori in view of Nicholas teach the method according to claim 26, wherein the predefined number of particular points is 3, or between 3 and 20, or between 20 and 50, or between 50 and 100, or greater than 50 (see for instance, Arrasvuori, paragraphs 43 and 53). The motivation to combine Arrasvuori and Nicholas is the same as that which was set forth in claim 22.
Regarding claim 28, Arrasvuori in view of Nicholas teach the method according to claim 22 and further teach wherein the marker is a non-repetitive pattern having a high black-and-white contrast ratio (see for instance, Arrasvuori, paragraphs 43 and 53). The motivation to combine Arrasvuori and Nicholas is the same as that which was set forth in claim 22..
Regarding claim 29, Arrasvuori in view of Nicholas teach the method according to claim 22 and further teach wherein the step of applying the texture involves applying the texture to the three-dimensional virtual object in a zone that is separate from a zone containing the marker in the real world (Different textures, effects can be overlaid upon the virtual object, such as rendering window panes over the glass as a surface feature, see for instance, paragraph 48 and fig. 4. The texture can be applied to a different area than the portion of the image containing the marker, see for instance, Arrasvuori, paragraphs 47, 48, 54-56, and 58 and figs. 4 and 6). The motivation to combine Arrasvuori and Nicholas is the same as that which was set forth in claim 22.
Regarding claim 30, Arrasvuori in view of Nicholas teach the method according to claim 22 and further teach wherein the texture is applied to a predefined portion of the three-dimensional virtual object (The texture is applied to a predefined portion of the three-dimensional virtual object, such as curtains, paints, wall papers, windows, walls, etc, see for instance, paragraphs 38, 47, 48 and 58 and fig. 4). The motivation to combine Arrasvuori and Nicholas is the same as that which was set forth in claim 22.
Regarding claim 31, Arrasvuori in view of Nicholas teach the method according to claim 22 and further teach wherein at least a portion of an additional marker linked to the real object is visible on the real-world image, the method further comprising: detecting the at least one portion of the additional marker in the real-world image; and adjusting the three-dimensional virtual object according to the detection of the at least one portion of the additional marker (The feature detection module detects fiducial features (e.g., via markers in the image) from digital camera images and translates those features into geometric data descriptive of the local environment and camera patterns, see for instance, Arrasvuori, paragraph 68. The system updates the position of virtual object based upon the markers, see for instance, Arrasvuori, paragraph 58). The motivation to combine Arrasvuori and Nicholas is the same as that which was set forth in claim 22.
Regarding claim 32, Arrasvuori in view of Nicholas teach the method according to claim 22 and further teach wherein the step of detecting the marker involves detecting the marker provided on a mobile support, and the marker provided on the mobile support is linked to the real object (see for instance, Arrasvuori, paragraphs 43 and Nicholas, paragraph 37 and 38). The motivation to combine Arrasvuori and Nicholas is the same as that which was set forth in claim 22.
Regarding claim 36, claim 36 is the system claim of the method claim 22 and is rejected using substantially similar rationale as to that of claim 22. In addition, Arrasvuori in view of Nicholas teach a real world image acquisition module, a display module, a processor, a memory including instructions configured to be executed by the processor for performing different steps (see for instance, Arrasvuori, paragraphs 58, 60-65)
Regarding claim 37, Arrasvuori in view of Nicholas teach a computer program comprising: instructions for executing the steps of a method according to claim 22 and further teach the program being configured to be executed by a computer (see for instance, Arrasvuori, paragraphs 60 and 65). The motivation to combine Arrasvuori and Nicholas is the same as that which was set forth in claim 22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/            Primary Examiner, Art Unit 2613